      Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

KIERRA THOMAS,                                       *       CASE NO: 18-cv-4373
ANTOINE CLARK,                                       *
AND SHIRLEY HARRIS                                   *
                                                     *       JUDGE SARAH S. VANCE
VERSUS                                               *
                                                     *
RANDALL CHAMBERS,                                    *        MAG. JUDGE KAREN WELLS ROBY
GOD’S WAY TRUCKING, LLC                              *
CANAL INSURANCE COMPANY                              *       JURY TRIAL
*    *    *   *     *   *                            *       *    *    *                *     *   *

     MEMORANDUM IN SUPPORT OF MOTION FOR CONTEMPT FOR FAILURE TO
      RESPOND TO SUBPOENA AND TO COMPEL PRODUCTION OF DOCUMENTS

MAY IT PLEASE THE COURT:

        Defendants Randall Chambers, God’s Way Trucking, LLC and Canal Insurance

Company submit this Memorandum in Support of their Motion for Contempt for Failure to

Respond to Subpoena and to Compel Productions of Documents.

I.      BACKGROUND

        Plaintiffs allege that a motor vehicle accident occurred on April 24, 2017 in Orleans

Parish, Louisiana, between a vehicle operated by Mr. Chambers and owned by God’s Way

Trucking, LLC and a vehicle owned and operated by Kierra Thomas with guest passengers

Antoine Clark and Shirley Harris.1 On or about April 6, 2018, Plaintiffs filed suit in the Civil

District Court for the Parish of Orleans for recovery of alleged damages, 2 which suit was

removed to this Honorable Court on April 27, 2018.3 Defendants have attempted to assert that

the accident did not occur or was staged.4


1
  Rec. Doc. 1-4, Plaintiffs’ Petition for Damages, at ¶ 7-12.
2
  Rec. Doc. 1-4, Plaintiffs’ Petition for Damages.
3
  Rec. Doc. 1, Notice of Removal.
4
  See Rec. Doc. 22-4, which is the proposed pleading subject to a pending Motion for Leave.

                                                         1
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 2 of 17



        Based on the medical billing records secured to date, it appears that that Ms. Thomas’

treatment with Dr. Eric Lonseth and/or Lonseth Interventional Pain Centers and Diagnostic

Imaging Services; Ms. Harris’ treatment with Louisiana Pain Specialists and Dianostic Imaging

Services; and Mr. Clark’s treatment with DISC of Louisiana, Dr. Eric Lonseth and/or Lonseth

Interventional Pain Centers and Diagnostic Imaging Services, was funded by a third party

litigation company named Total Medical Concepts, LLC.5 Total Medical Concepts operates out

of 525 Clay Street in Kenner, LA. This is the former address as attorney Vanessa Motta, counsel

for Plaintiffs, Kierra Thomas, Antoine Clark, and Shirley Harris.

        Although Total Medical Concepts website recently went offline, the website as it

appeared in August of 2018 is still available through the Internet Archive Wayback Machine. 6

The site proclaims that, “TMC is the greatest concept to happen to a personal injury victim by

financing and facilitating all of your health care needs.” 7 Under the FAQ section the question,

“When should I use Total Medical Concepts?” is answered as follows:

        The best use of TMC is immediately upon signing with the attorney of your
        choice. We work with you and your attorney to immediately provide you the
        medical care you need from your injury resulting from an accident. Once you
        have begun with our network of physicians, we will help coordinate all of your
        testing and needs to your attorney to keep them informed of your treatment. When
        you use TMC from the inception, you will not have to pay any costs upfront for
        testing or surgery until your case settles.8

        The following medical care providers, which rendered treatment for Plaintiffs, were listed

as being part of Total Medical Concepts’ Physician Network: Crescent View Surgery Center,

Guardian Care/Dr. Eric Lonseth, Louisiana Pain Specialists, Diagnostic Imaging Services, and




5
   Attached as Exhibit “A” in globo.
6
  https://web.archive.org/web/20180816151708/http://totalmedicalconceptsllc.com/index.html
7
   Id.
8
   https://web.archive.org/web/20180816152942/http://totalmedicalconceptsllc.com/faqs.html

                                                       2
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 3 of 17



DISC of Louisiana.9 In the instant action, Plaintiffs have each treated with several of those

providers.

        A. Shirley Harris

        On May 15, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit, and subpoenas duces tecum to Plaintiffs’ counsel indicating that Total Medical

Concepts and One Spine Institute, LLC, among others, must produce the following records on

Plaintiff, Shirley Harris, by June 18, 201810:

                 A true CERTIFIED COPY of your complete record, including
                 without limitation: any and all medical records; doctors' notes;
                 doctors' reports; correspondence; agreements with patient and/or
                 his/her representative or attorney; finance agreements; letters of
                 guarantee; emails with patient, his/her treating physicians, and/or
                 his/her representative and/or attorney; notes; orders; nurses' notes;
                 handwritten notes and/or messages; graphs; films; MRI films and
                 reports; x-rays images and reports; lab reports; EMG and/or nerve
                 conduction study results; diagnostic reports; prescriptions;
                 messages; questionnaires; patient history; billing information;
                 payments for any services to date; and any and all other
                 documentation in your possession concerning any and all services
                 and/or treatment rendered to the patient named: Shirley Harris
                 (DOB: 07/16/85; SSN: ***-**-7510).

        In correspondence dated June 12, 2018, Loy Ernst, the registered agent and Chief

Financial Officer of Total Medical Concepts, responded by certifying that he produced any and

all documents related to any and all treatment of Shirley Harris, for any and all dates of

treatment, which correspondence plus all enclosures totaled eleven (11) pages.11 It included a

lumbar and cervical spine MRI report and bill from Diagnostic Imaging Services; an invoice for

the two MRIs addressed to Vanessa Motta indicating that her amount due was $1,283.00, while

another bill indicated that the amount due was $2,508.00; and a payment receipt received from


9
  https://web.archive.org/web/20180816151618/http://totalmedicalconceptsllc.com/network.html
10
   Attached as Exhibit “B”
11
   Attached as Exhibit “C”

                                                      3
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 4 of 17



Vanessa Motta indicating that she paid $1,225.00.12

        In correspondence dated June 15, 2018, Kaitlyn Gates of One Spine Institute faxed

thirteen total pages and two more additional pages on June 18, 2018 with medical reports and

bills from five visits with Dr. Peter Liechty.13 Their production did not include any handwritten

or dictated notes by any doctor at One Spine Institute, namely Dr. Liechty; there were no

messages, call logs, or correspondence; and there were no finance agreements or agreements

with the patient and/or her attorney or representative. Of note, two of Ms. Harris’s health

insurance claim forms were addressed to Medport LA.14 Her transaction history for One Spine

Institute listed Medport LA as the primary payer and responsible party and indicated total

adjustments of $14,738.75, insurance payments of $22,281.25, and $0.00 paid by the patient;15

all of which serves as further evidence of the existence of a finance agreement or agreement with

the patient and/or her attorney or representative. No opposition to the subpoenas was submitted.

No motions to quash or requests for protective orders were filed.16

        Undersigned counsel spoke with both One Spine and One Spine’s counsel, Julie Quinn,

on February 26, 2019.          Counsel advised both that the following items were not received,

including: “finance agreements; letters of guarantee; emails; orders; handwritten notes; films;

mri films and reports; x-ray images and reports; lab reports; prescriptions; messages;

questionnaires; patient history”; etc. Ms. Quinn reported that “zero other medical records other




12
   See Exhibit “C”
13
   Attached as Exhibit “D”
14
   See Exhibit “D,” at p. 5-6.
15
   See Exhibit “D,” at p. 14-15.
16
   Defendants submitted a follow-up subpoena to One Spine to cure any service defects and to request additional
medical records in anticipation of Dr. Liechty’s deposition, scheduled for March 8, 2019. The subpoena was
personally served on One Spine and is attached as Exhibit “T”. In response, one additional “note” was produced for
Kierra Thomas for a December 13, 2018 appointment. The records for Shirley Harris and Antoine Clark were
duplicative.

                                                        4
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 5 of 17



than the ‘notes’ to Vanessa” existed.17 However, that does not address the request for finance

agreements, letter so guarantee, emails, handwritten notes, etc. Although Dr. Liechty’s office

claims it does not have intake forms for Shirley Harris and Kierra Thomas, an intake form and

driver’s license were produced for Antoine Clark.18

        On November 7, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit and subpoenas duces tecum to Total Medical Concepts, LLC, among others, requesting

the following documents by December 10, 2018 with respect to Shirley Harris19:

             A true and complete CERTIFIED COPY any and all records, claims
             and/or documentation, including without limitation:

             1) any and all medical records; doctors' reports and/or notes; physician
             assistants’ reports or notes; nurses’ reports and notes; correspondence
             and/or emails with patient and/or plaintiff; correspondence and emails
             with plaintiff’s and/or patient’s treating physicians, and/or his/her
             representative(s) and/or attorney(s); orders; handwritten notes and/or
             messages; graphs; films; MRI films and reports; x-rays images and
             reports; lab reports; EMG and/or nerve conduction study results;
             diagnostic reports; prescriptions; referrals; questionnaires; patient history;
             health claims; prescription and/or medication claims; personal injury
             claims; and any and all other documentation in your possession related to
             any and all services and/or treatment rendered to and/or payment made on
             behalf of: Shirley Harris (DOB: 07/16/85; SSN: ***-**-7510);

             2) agreements with patient, plaintiff and/or his/her representative or
             attorney; finance agreements; letters of guarantee; purchase agreements;
             assignment agreements; purchase orders; agreements or contracts with:

                 a. Patient/Plaintiff: Shirley Harris (DOB: 07/16/85; SSN: ***-**-
                    7510);

                 b. agreements or contracts with Patient/Plaintiff: Shirley Harris’
                    medical care providers, including, but not limited to: Eric
                    Lonseth, MD and/or Lonseth Interventional Pain Centers,
                    Louisiana Pain Specialists, Diagnostic Imaging Services, Disc
                    of Louisiana, Doctors Rehab Services, Interventional Spinal
                    Care of Louisiana, One Spine Institute, LLC, and

17
   Attached as Exhibit “E”
18
   Attached as Exhibit “F”
19
   Attached as Exhibit “G”

                                                   5
        Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 6 of 17




                   c. agreements or contracts with Patient/Plaintiff: Shirley Harris’
                      counsel, including, but not limited to: Jason M. Baer, Esq.,
                      Joshua A. Stein, Esq., and/or Pandit Law Firm, LLC located at
                      701 Poydras St., Ste. 3950, New Orleans, LA 70139; and/or
                      Vanessa Motta, Esq. and/or Motta Law Firm, LLC located at
                      525 Clay St., Kenner, LA 70062 and/or 4501 Cleveland Pl.,
                      Metairie, LA 70003-1245; and

               3) billing information; receipts; invoices; pre-bills; final bills; discounts;
               payments for any services to date; summaries of payments disbursed; pre-
               certification approvals; health insurance claim forms; itemized statement
               of charges; and transaction history on behalf of: Shirley Harris (DOB:
               07/16/85; SSN: ***-**-7510), and

               4) copy of Total Medical Concepts complete website, previously found at
               totalmedicalconceptsllc.com; including, but not limited to the following
               links: home, page, list of medical providers and/or physician network,
               FAQS, contacts and TMC.

           Total Medical Concepts, LLC, was personally served with the subpoena regarding

Shirley Harris through its representative, Loy Ernst, on November 20, 2018.20 To date, Total

Medical Concepts, LLC has not produced a single record in response to the second subpoena

duces tecum. None of the requested medical records, bills, or agreements between: Total Medical

Concepts, LLC, and Ms. Harris; Total Medical Concepts, LLC and Ms. Harris’ medical care

providers including but not limited to Louisiana Pain Specialists; and Total Medical Concepts,

LLC and plaintiffs’ counsel of record including but not limited to The Pandit Law Firm and/or

The Motta Law Firm were produced. No oppositions to the subpoenas were submitted. No

motions to quash or requests for protective orders were filed. As of the filing of this Motion,

Total Medical Concepts, LLC has not provided any further response to the subpoenas.

           Furthermore, Total Medical Concepts did not appear on February 25, 2019 for its

previously scheduled and noticed deposition.21


20
     Attached as Exhibit “H”
21
     Attached as Exhibit “N”

                                                     6
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 7 of 17



          B. Kierra Thomas

          On June 12, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit and subpoenas duces tecum to Plaintiffs’ counsel indicating that One Spine Institute,

LLC, among others, must produce the following records on Plaintiff, Kierra Thomas, by July 30,

201822:

                  A true CERTIFIED COPY of your complete record, including
                  without limitation: any and all medical records; doctors' notes;
                  doctors' reports; correspondence; agreements with patient and/or
                  his/her representative or attorney; finance agreements; letters of
                  guarantee; emails with patient, his/her treating physicians, and/or
                  his/her representative and/or attorney; notes; orders; nurses' notes;
                  handwritten notes and/or messages; graphs; films; MRI films and
                  reports; x-rays images and reports; lab reports; EMG and/or nerve
                  conduction study results; diagnostic reports; prescriptions;
                  messages; questionnaires; patient history; billing information;
                  payments for any services to date; and any and all other
                  documentation in your possession concerning any and all services
                  and/or treatment rendered to the patient named: Kierra Thomas
                  (DOB: 10/17/93; SSN: ***-**-7158).

          The above subpoena was delivered via certified mail to One Spine Institute on June 27,

2018.23 In correspondence dated July 12, 2018, Kaitlyn Gates of One Spine Institute responded

by certifying that she produced any and all documents related to any and all treatment of Kierra

Thomas.24 The responsive documents included four total pages and showed Dr. Peter Liechty’s

medical report for one Ms. Thomas visit and the corresponding health insurance claim form.25

Their production did not include any handwritten or dictated notes by any doctor at One Spine

Institute, namely Dr. Liechty; there were no messages, call logs, or correspondence; and there

were no finance agreements or agreements with the patient and/or her attorney or representative.



22
   Attached as Exhibit “I”
23
   Attached as Exhibit “I”
24
   Attached as Exhibit “J”
25
   See Exhibit “J”

                                                   7
        Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 8 of 17



           Undersigned counsel spoke with both One Spine and One Spine’s counsel, Julie Quinn

on February 26, 2019.          Counsel advised both that the following items were not received,

including: “finance agreements; letters of guarantee; emails; orders; handwritten notes; films;

mri films and reports; x-ray images and reports; lab reports; prescriptions; messages;

questionnaires; patient history”; etc. Ms. Quinn reported that “zero other medical records other

than the ‘notes’ to Vanessa” existed.26 Ms. Quinn did, however, provide an uncertified billing

ledger from One Spine on Ms. Thomas. However, that does not address the request for finance

agreements, letter so guarantee, emails, handwritten notes, etc.

           On November 7, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit and subpoenas duces tecum to Total Medical Concepts, LLC, among others, requesting

production of the following documents by December 10, 2018 with respect to Kierra Thomas27:

               A true and complete CERTIFIED COPY any and all records, claims
               and/or documentation, including without limitation:

               1) any and all medical records; doctors' reports and/or notes; physician
               assistants’ reports or notes; nurses’ reports and notes; correspondence
               and/or emails with patient and/or plaintiff; correspondence and emails
               with plaintiff’s and/or patient’s treating physicians, and/or his/her
               representative(s) and/or attorney(s); orders; handwritten notes and/or
               messages; graphs; films; MRI films and reports; x-rays images and
               reports; lab reports; EMG and/or nerve conduction study results;
               diagnostic reports; prescriptions; referrals; questionnaires; patient history;
               health claims; prescription and/or medication claims; personal injury
               claims; and any and all other documentation in your possession related to
               any and all services and/or treatment rendered to and/or payment made on
               behalf of: Kierra Thomas (DOB: 10/17/93; SSN: ***-**-7158);

               2) agreements with patient, plaintiff and/or his/her representative or
               attorney; finance agreements; letters of guarantee; purchase agreements;
               assignment agreements; purchase orders; agreements or contracts with:

                        a. Patient/Plaintiff: Kierra Thomas (DOB: 10/17/93; SSN: ***-
                           **-7158);

26
     Attached as Exhibit F
27
     Attached as Exhibit “K”

                                                     8
        Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 9 of 17




                        b. agreements or contracts with Patient/Plaintiff: Kierra
                           Thomas’ medical care providers, including, but not limited to:
                           Eric Lonseth, MD and/or Lonseth Interventional Pain
                           Centers, Louisiana Pain Specialists, Diagnostic Imaging
                           Services, Disc of Louisiana, Doctors Rehab Services,
                           Interventional Spinal Care of Louisiana, One Spine
                           Institute, LLC, and

                        c. agreements or contracts with Patient/Plaintiff: Kierra
                           Thomas’ counsel, including, but not limited to: Jason M.
                           Baer, Esq., Joshua A. Stein, Esq., and/or Pandit Law Firm,
                           LLC located at 701 Poydras St., Ste. 3950, New Orleans,
                           LA 70139; and/or Vanessa Motta, Esq. and/or Motta Law
                           Firm, LLC located at 525 Clay St., Kenner, LA 70062
                           and/or 4501 Cleveland Pl., Metairie, LA 70003-1245; and

               3) billing information; receipts; invoices; pre-bills; final bills; discounts;
               payments for any services to date; summaries of payments disbursed; pre-
               certification approvals; health insurance claim forms; itemized statement
               of charges; and transaction history on behalf of: Kierra Thomas (DOB:
               10/17/93; SSN: ***-**-7158), and

               4) copy of Total Medical Concepts complete website, previously found at
               totalmedicalconceptsllc.com; including, but not limited to the following
               links: home, page, list of medical providers and/or physician network,
               FAQS, contacts and TMC.

           In correspondence dated June 23, 2018, Loy Ernst, the registered agent and Chief

Financial Officer of Total Medical Concepts, responded to a previously issued subpoena by

certifying that he produced any and all documents related to any and all treatment of Kierra

Thomas for any and all dates of treatment, which amounted to a total of eight (8) pages.28 It

included a lumbar and cervical spine MRI report from Diagnostic Imaging Services; the

corresponding health insurance claim forms for the two MRIs; and an invoice for the two MRIs

addressed to Vanessa Motta.29

           Total Medical Concepts was personally served the more recent subpoena regarding


28
     Attached as Exhibit “L”
29
     See Exhibit “L”

                                                     9
       Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 10 of 17



Kierra Thomas through its representative, Loy Ernst, on November 20, 2018.30 None of the

requested medical records, bills, or agreements were subsequently produced between: Total

Medical Concepts and the patient/plaintiff, Ms. Thomas; Total Medical Concepts and plaintiffs’

medical care providers including but not limited to Dr. Eric Lonseth and/or Lonseth

Interventional Pain Centers and Diagnostic Imaging Services; and Total Medical Concepts and

plaintiffs’ counsel of record including but not limited to The Pandit Law Firm and/or The Motta

Law Firm. No opposition to the subpoena was submitted. No motions to quash or requests for

protective orders were filed. As of the filing of this Motion, Total Medical Concepts, LLC has

not provided any further response to the subpoena.

           C. Antoine Clark

           On June 13, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit and subpoenas duces tecum to Plaintiffs’ counsel indicating that One Spine Institute,

LLC, among others, must produce the following records on Plaintiff, Antoine Clark, by July 30,

201831:

                   A true CERTIFIED COPY of your complete record, including
                   without limitation: any and all medical records; doctors' notes;
                   doctors' reports; correspondence; agreements with patient and/or
                   his/her representative or attorney; finance agreements; letters of
                   guarantee; emails with patient, his/her treating physicians, and/or
                   his/her representative and/or attorney; notes; orders; nurses' notes;
                   handwritten notes and/or messages; graphs; films; MRI films and
                   reports; x-rays images and reports; lab reports; EMG and/or nerve
                   conduction study results; diagnostic reports; prescriptions;
                   messages; questionnaires; patient history; billing information;
                   payments for any services to date; and any and all other
                   documentation in your possession concerning any and all services
                   and/or treatment rendered to the patient named: Antoine Clark
                   (DOB: 10/16/89; SSN: ***-**-4938).



30
     Attached as Exhibit “M”
31
     Attached as Exhibit “O”

                                                    10
       Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 11 of 17



The above subpoena was delivered to One Spine Institute via certified mail on June 28, 2018.32

In correspondence dated July 12, 2018, Kaitlyn Gates of One Spine Institute responded by

certifying that the attached records constituted all records that One Spine Institute had on

Antoine Clark, which response was five pages total and included a Dr. Peter Liechty report for

one Mr. Clark visit and the corresponding health insurance claim form.33 Their production did

not include any handwritten or dictated notes by any doctor at One Spine Institute, namely Dr.

Liechty; there were no messages, call logs, or correspondence; and there were no finance

agreements or agreements with the patient and/or her attorney or representative.

         Undersigned counsel spoke with both One Spine and One Spine’s counsel, Julie Quinn

on February 26, 2019.        Counsel advised both that the following items were not received,

including: “finance agreements; letters of guarantee; emails; orders; handwritten notes; films;

mri films and reports; x-ray images and reports; lab reports; prescriptions; messages;

questionnaires; patient history”; etc. Ms. Quinn reported that all “zero other medical records

other than the ‘notes’ to Vanessa” existed.34       Ms. Quinn did, however, provide Clark’s

uncertified billing ledger, intake form and identification from One Spine. However, that does

not address the request for finance agreements, letter so guarantee, emails, handwritten notes,

etc.

         On November 6, 2018, Defendants sent a copy of their Notice of Records Deposition,

Affidavit and subpoenas duces tecum to Total Medical Concepts, LLC, among others, requesting

production of the following documents by December 10, 2018 with respect to Antoine Clark35:




32
   Attached as Exhibit “O”
33
   Attached as Exhibit “P”
34
   Attached as Exhibit “F”
35
   Attached as Exhibit “Q”

                                               11
Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 12 of 17




     A true and complete CERTIFIED COPY any and all records, claims
     and/or documentation, including without limitation:

     1) any and all medical records; doctors' reports and/or notes; physician
     assistants’ reports or notes; nurses’ reports and notes; correspondence
     and/or emails with patient and/or plaintiff; correspondence and emails
     with plaintiff’s and/or patient’s treating physicians, and/or his/her
     representative(s) and/or attorney(s); orders; handwritten notes and/or
     messages; graphs; films; MRI films and reports; x-rays images and
     reports; lab reports; EMG and/or nerve conduction study results;
     diagnostic reports; prescriptions; referrals; questionnaires; patient history;
     health claims; prescription and/or medication claims; personal injury
     claims; and any and all other documentation in your possession related to
     any and all services and/or treatment rendered to and/or payment made on
     behalf of: Antoine Joseph Clark (DOB: 10/16/89; SSN: ***-**-4938);

     2) agreements with patient, plaintiff and/or his/her representative or
     attorney; finance agreements; letters of guarantee; purchase agreements;
     assignment agreements; purchase orders; agreements or contracts with:

        a. Patient/Plaintiff: Antoine Joseph Clark (DOB: 10/16/89; SSN:
           ***-**-4938);

        b. agreements or contracts with Patient/Plaintiff: Antoine Joseph
           Clark’s medical care providers, including, but not limited to: Eric
           Lonseth, MD and/or Lonseth Interventional Pain Centers,
           Louisiana Pain Specialists, Diagnostic Imaging Services, Disc
           of Louisiana, Doctors Rehab Services, Interventional Spinal
           Care of Louisiana, One Spine Institute, LLC, Walgreen
           Louisiana Co., Inc. and/or Walgreens Pharmacy, and

        c. agreements or contracts with Patient/Plaintiff: Antoine Joseph
           Clark’s counsel, including, but not limited to: Jason M. Baer,
           Esq., Joshua A. Stein, Esq., and/or Pandit Law Firm, LLC
           located at 701 Poydras St., Ste. 3950, New Orleans, LA 70139;
           and/or Vanessa Motta, Esq. and/or Motta Law Firm, LLC
           located at 525 Clay St., Kenner, LA 70062 and/or 4501
           Cleveland Pl., Metairie, LA 70003-1245; and

     3) billing information; receipts; invoices; pre-bills; final bills; discounts;
     payments for any services to date; summaries of payments disbursed; pre-
     certification approvals; health insurance claim forms; itemized statement
     of charges; and transaction history on behalf of: Antoine Joseph Clark
     (DOB: 10/16/89; SSN: ***-**-4938).

                                          12
     Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 13 of 17




             4) copy of Total Medical Concepts complete website, previously found at
             totalmedicalconceptsllc.com; including, but not limited to the following
             links: home, page, list of medical providers and/or physician network,
             FAQS, contacts and TMC.

        In correspondence dated June 23, 2018, Loy Ernst, the registered agent and Chief

Financial Officer of Total Medical Concepts, responded to a previously issued subpoena by

certifying that he produced any and all documents related to any and all treatment of Antoine

Clark, for any and all dates of treatment, which correspondence plus all enclosures totaled five

(5) pages.36 It included a lumbar spine MRI report from Diagnostic Imaging Services; the

corresponding health insurance claim form for the MRI; and an invoice for the MRI addressed to

Vanessa Motta.37

        Total Medical Concepts, LLC was personally served with the more recent subpoena

regarding Antoine Clark on November 20, 2018 through its representative, Loy Ernst. 38 None of

the requested medical records, bills, or agreements were subsequently produced between: Total

Medical Concepts and the patient/plaintiff, Mr. Clark; Total Medical Concepts and plaintiffs’

medical care providers including but not limited to DISC of Louisiana, Dr. Eric Lonseth and/or

Lonseth Interventional Pain Centers and Diagnostic Imaging Services; and Total Medical

Concepts and plaintiffs’ counsel of record including but not limited to The Pandit Law Firm

and/or The Motta Law Firm. No opposition to the subpoena was submitted. No motions to quash

or requests for protective orders were filed. As of the filing of this Motion, Total Medical

Concepts, LLC has not provided any further response to the subpoena.




36
   Attached as Exhibit “R”
37
   See Exhibit “R”
38
   Attached as Exhibit “S”

                                               13
      Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 14 of 17



II.     LAW AND ARGUMENT

        Rule 45 of the Federal Rules of Civil Procedure permits the discovery of documents and

other tangible things from non-parties through the issuance and service of a subpoena duces

tecum by an attorney as an officer of the Court. See Fed. R. Civ. P. 45(a)(3); United States SEC

v. Hyatt, 621 F.3d 687, 693 (7th Cir. 2010). Hence, subpoenas issued by attorneys are done so

with the power of the Court and are handled as a court order. Id.; see also Res. Invs. Inc. v.

United States, 97 Fed. Cl. 545, 552 (Fed. Cl. 2011); Miller v. St. John’s Health Sys., 2011 U.S.

Dist. LEXIS 83766, *4 (S.D. Ind. July 29, 2011); Higginbotham v. KCS Int’l, Inc., 202 F.R.D.

444, 455 (D. Md. 2001).

        One Spine Institute and Total Medical Concepts, LLC, provided incomplete responses to

the subpoenas issued regarding each Plaintiff, Shirley Harris, Kierra Thomas, and Antoine Clark.

Each provider was either personally served with the subpoena or served with the subpoena

through certified mail in compliance with Fed. R. Civ. P. Rule 45.

        In Neil v. Randolph, 2010 WL 1727809, at *3 (E.D. La. 2010), the Eastern District of

Louisiana extensively quoted Doe v. Hersemann, 155 F.R.D. 630 (N.D. Ill. 1994), where a non-

party challenged service of a subpoena by certified mail. The court noted that “[n]othing in this

language [of F.R.C.P. 45(b)(1)] suggests that in-hand personal service is required to effectuate

‘delivery....’”; finding that service by certified mail was sufficient. Neil, 2010 WL 1727809, at

*3; quoting Doe, 155 F.R.D. 630. The Court looked to Rule 4 to bolster its conclusion, if

“delivering to such person,” as stated in Rule 45(b)(1), required personal, in-hand service, then

“personally” in Rule 4(e)(1) would be pure surplusage. Id. The better conclusion is that the

drafters knew how to indicate a personal service requirement and that they chose not to do so

when they created Rule 45. Id.



                                               14
   Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 15 of 17



        Additionally, Rule 45(g) governs the court’s ability to hold a non-compliant recipient of a

properly served subpoena in contempt. It provides that “the issuing court…may hold in contempt

a person who, having been served, fails without adequate excuse to obey the subpoena.” Fed. R.

Civ. P. 45(g). The failure to produce required documents pursuant to a valid subpoena, or to offer

an adequate excuse for such non-production, may be considered a contempt of court. Wilson v.

United States, 221 U.S. 361, 31 S. Ct. 538, 55 L. Ed. 771 (1911); Sec. Inv’r Prot. Corp. v. Exec.

Sec. Corp., 433 F. Supp 470 (S.D.N.Y. 1977). The failure to substantially comply with a

subpoena prior to the deadline without a good faith reason for such non-compliance constitutes

contempt. Food Lion, Inc. v. United Food & Commercial Workers Int’l Union, AFL-CIO-CLC,

103 F.3d. 1007 (D.C. Cir. 1997).

        As set forth above, Total Medical Concepts, LLC (“TMC”) has failed to respond to

Defendants’ subpoenas duces tecum, in violation of law. TMC provided an incomplete response

to Defendants’ subpoenas regarding each Plaintiff. Based upon the Plaintiffs’ medical records,

TMC has funded at least a portion of medical treatment in connection with this lawsuit.

Furthermore, a corporate presentative of TMC failed to appear for its deposition on February 25,

2019.

        A third party litigation funding company is an investment in a lawsuit. A funding

agreement, therefore, is “not in the nature of a traditional collateral source.” Houston v. Publix

Supermarkets, Inc., 2015 WL 458154 at *2 (N.D. Ga. July 29, 2015); aff’d, ML Healthcare

Services, LLC v. Publix Supermarkets, Inc. 881 F.3d 1293, 1299 (11th Cir. 2018).

        The presence of any third party litigation funding deal with TMC also implicates the

credibility of witnesses who will be called to testify at trial. In ML Healthcare Services, LLC v.

Publix Supermarkets, Inc., 881 F.3d 1293 (11th Cir. 2018), the Eleventh Circuit upheld



                                                15
   Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 16 of 17



admissibility of the third party litigation funding agreement and activities as evidence of

potential bias of the witnesses (treating medical care providers), as well as regarding their

possible desire for additional and continued referrals of patients from the third party litigation

funding company. The Court recognized that for the third party litigation funding company’s

business model to flourish, it needs the plaintiffs whom it subsidizes to win their lawsuits. Id. at

1302. The court also permitted the defendant to introduce evidence of the funding company’s

payments to attach the reasonableness of the plaintiff’s claimed medical expenses. Id. at 1301.

        In Rangel v. Anderson, 202 F. Supp. 3d 1361 (S.D. Ga. 2016), the court denied a

plaintiff’s motion in limine to prohibit a defendant from offering evidence regarding a medical

lien funding company that had paid for plaintiff’s medical treatment. The Rangel court

concluded that excluding evidence regarding the funding agreement “would not serve the

underlying rationale of the collateral source rule.” Id. at 1373. The court noted that “unlike an

insurance company, the funding company’s payments do not reduce Plaintiff’s financial

obligations.” Id. at 1373. The Rangel court also found that evidence of the funding arrangement

was “highly relevant” for impeachment as to credibility and bias of the plaintiff’s treating

physicians. The court noted that the plaintiff’s treating physicians had a “financial motivation to

testify favorably for plaintiff” due to the potential for “receiving more case referrals from the

funding company.” Id. at 1373-73. The Rangel court also reasoned that the funding agreement

was relevant to the jury’s assessment of the reasonableness of the plaintiff’s medical treatment

and reasonable value of the medical services providers. “It appears Key Health (the third party

litigation funding company) has a motivation for plaintiff’s medical bills to be higher… thus, the

more procedures the plaintiff undergoes, the more money Key Health stands to make.” Id. at

1374.



                                                16
       Case 2:18-cv-04373-SSV-KWR Document 59-1 Filed 02/26/19 Page 17 of 17



           Accordingly, TMC’s full and correct response to Defendants’ subpoenas is necessary to

defend these claims. Should TMC continue to refuse to fully respond to the subpoenas,

Defendants will be prejudiced in their defense of this matter which is currently set for trial

beginning on April 29, 2019.39

           Further, the incomplete responses from One Spine Institute regarding each Plaintiff will

similarly prejudice Defendants, in that they will not have access to doctors’ notes; any

correspondence from each facility with TMC or its representative(s); finance agreements; or any

agreements with TMC or Plaintiffs’ counsel.

III.       CONCLUSION

           Defendants pray that this Court enter an Order finding Total Medical Concepts, LLC, and

One Spine Institute, in contempt of Court, ordering each to respond fully to the subpoenas issued

by Defendants, awarding Defendants reasonable attorney’s fees and costs for the filing of this

motion, and for all other relief to which they are justly entitled.

                                                        Respectfully submitted,

           CERTIFICATE OF SERVICE                       /s/ Dustin L. Poché_______________
                                                        GUY D. PERRIER, #20323
      I hereby certify that the foregoing               DUSTIN L. POCHÉ, #33451
      pleading has been delivered to all counsel        PERRIER & LACOSTE, LLC
      of record through the Court’s CM/ECF              One Canal Place
      system this 26th day of February, 2018,           365 Canal Street, Suite 2550
      at their last known email address of              New Orleans, Louisiana 70130
                                                        Tel: (504) 212-8820;
      record.
                                                        Fax: (504) 212-8825
                   /s/ Dustin L. Poché                  Email: gperrier@perrierlacoste.com
                                                        Email: dpoche@perrierlacoste.com
                  DUSTIN L. POCHÉ
                                                        ATTORNEYS FOR DEFENDANTS,
                                                        Randall Chambers, God’s Way Trucking,
                                                        LLC, and Canal Insurance Company




39
     See Rec. Doc. 9.

                                                   17
